Exhibit 10.1
AMENDMENT NO. 3
TO
AMENDED & RESTATED FINANCING AGREEMENT
This Amendment No. 3 to Amended & Restated Financing Agreement (this “Amendment
No. 3”) is entered into as of August 31, 2009, by and among G-III Leather
Fashions, Inc., a New York corporation (“G-III Inc.”), J. Percy for Marvin
Richards, Ltd., a New York corporation (“JPMR”), CK Outerwear, LLC, a New York
limited liability company (“CKO”), A. Marc & Co., Inc., a New York corporation
(“AMC”), Andrew & Suzanne Company Inc., a New York corporation (“A&S”), AM
Retail Group, Inc., a Delaware corporation (“AMRGI”, and together with G-III
Inc., JPMR, CKO, AMC and A&S, individually a “Company” and collectively, the
“Companies”), JPMorgan Chase Bank N.A. (“JPMC”), The CIT Group/Commercial
Services, Inc., a New York corporation (“CIT”) (JPMC, CIT and the other
financial institutions which are now or hereafter become a party to the
Financing Agreement (as hereafter defined) each a “Lender” and collectively,
“Lenders”), and JPMC, as successor agent to CIT, as agent for Lenders (JPMC, in
such capacity, “Agent”).
BACKGROUND
The Companies, Agent and Lenders are parties to an Amended and Restated
Financing Agreement, dated as of April 3, 2008 (as amended by Joinder and
Amendment No. 1 to Amended and Restated Financing Agreement dated as of July 21,
2008, Amendment No. 2 to Amended and Restated Financing Agreement dated as of
April 20, 2009 and as further amended, restated, modified and/or supplemented
from time to time, the “Financing Agreement”) pursuant to which Agent and
Lenders provide the Companies with certain financial accommodations.
The Companies require the issuance of certain Letters of Credit. One of the
Lenders, JPMC, is willing to issue such Letters of Credit, on the condition that
it be the primary Issuing Bank for the Companies under the terms of the
Financing Agreement. Agent and Lenders are willing to amend certain of the terms
of the Financing Agreement as hereinafter set forth.
NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of the Companies by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Financing Agreement.

 

 



--------------------------------------------------------------------------------



 



2. Amendments to Financing Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 3 below, the Financing Agreement is hereby
amended as follows:
(a) Section 1.1 of the Financing Agreement is hereby amended by adding the
following definitions in their appropriate alphabetical order:
Letter of Credit Disbursement shall mean a payment made by the Primary Issuing
Bank pursuant to a Letter of Credit issued by the Primary Issuing Bank.
Primary Issuing Bank shall mean JPMorgan Chase Bank, N.A. as the primary Issuing
Bank issuing Letters of Credit for the Companies.
Primary Issuing Bank Letters of Credit shall mean all Letters of Credit issued
by Primary Issuing Bank pursuant to Section 5A of this Financing Agreement.
(b) Section 1.1 of the Financing Agreement is hereby further amended by
restating the definitions of the terms “Applicable Margin,” “Issuing Bank” and
“Letters of Credit” to provide as follows:
Applicable Margin shall mean, with respect to (a) the Revolving Loans, plus
0.75% for Chase Bank Rate Loans and 3.00% for LIBOR Loans, (b) standby Letters
of Credit, 1.50%, (c) documentary Letters of Credit, 0.125%, or (d) Bankers
Acceptances, the discount rate of JPMorgan Chase Bank, N.A. plus 2.50%.
Issuing Bank shall mean, as applicable, Primary Issuing Bank or any other Lender
issuing a Letter of Credit for a Company, a Bankers Acceptance, a Steamship
Guaranty or an Airway Release with respect to such Letter of Credit.
Letters of Credit shall mean all Primary Issuing Bank Letters of Credit and any
and all other standby or documentary letters of credit issued for or on behalf
of a Company with the assistance of the Lenders (acting through the Agent) by an
Issuing Bank in accordance with Section 5 hereof. Without limiting the
foregoing, as used herein the term Letters of Credit shall include the Existing
Letters of Credit.
(c) Section 1.1 of the Financing Agreement is hereby further amended by
restating clause (a) of the definition of the term Obligations to provide as
follows:
(a) all loans, advances and other extensions of credit made by the Lenders, or
the Agent for the account of the Lenders, to the Companies (or any of them), or
to others for the Companies’ account (including, without limitation, all
Revolving Loans, all Letters of Credit (including, without limitation, all
Indebtedness due and owing Primary Issuing Bank by the Companies in connection
with Letters of Credit, including all reimbursement obligations and fees and
expenses (including legal expenses) incurred in connection therewith), Bankers
Acceptances, Steamship Guarantees and Airway Releases and all obligations of the
Agent under Letter of Credit Guaranties);

 

2



--------------------------------------------------------------------------------



 



(d) Section 5 of the Financing Agreement is hereby amended by inserting a new
Section 5A, entitled “Primary Issuing Bank Letters of Credit”, immediately after
paragraph 5.8, to provide as follows:
5A.1. Subject to the terms and conditions set forth herein, including without
limitation the forgoing provisions of Section 5, as applicable, any of the
Companies may request the issuance of Letters of Credit for its own account from
the Primary Issuing Bank, or, in the event that the Primary Issuing Bank
declines such request and/or the Companies at any time elect to utilize another
Lender for the purpose of issuing any Letter of Credit, such other Lender, in
each case in a form reasonably acceptable to the Agent and the applicable
Issuing Bank. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Companies to, or entered into by
the Companies with, the Issuing Bank relating to Letters of Credit, the terms
and conditions of this Agreement shall control.
5A.2. If requested by the Issuing Bank, the Company requesting the Letter of
Credit also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with the request for the issuance of the Letter of
Credit.
5A.3. By the issuance of a Letter of Credit (or any amendment to a Letter of
Credit increasing the amount thereof) and without any further action on the part
of the Issuing Bank or the Lenders, the Issuing Bank hereby grants to each
Lender, and each Lender hereby acquires from the Issuing Bank, a participation
in the applicable Letter of Credit equal to such Lender’s applicable Pro Rata
Share of the aggregate amount available to be drawn under such Letter of Credit
(the “Letter of Credit Exposure”). In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Issuing Bank, such Lender’s applicable Pro Rata Share of each Letter of
Credit Disbursement made by the Issuing Bank and not reimbursed by the Companies
on the date due as provided in paragraph 5A.4 of this Section, or of any
reimbursement payment required to be refunded to the Companies for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit issued
by the Issuing Bank is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
the applicable Letter of Credit or the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

3



--------------------------------------------------------------------------------



 



5A.4. If the Issuing Bank shall make any Letter of Credit Disbursement in
respect of a Letter of Credit, the Companies shall reimburse such Letter of
Credit Disbursement by paying to the Issuing Bank an amount equal to such Letter
of Credit Disbursement not later than 11:00 a.m., New York time, on the first
Business Day following the date that the Companies receive notice of such Letter
of Credit Disbursement. If the Companies fail to make such payment when due, the
Issuing Bank shall promptly notify Agent, which shall promptly notify each
Lender of the applicable Letter of Credit Disbursement, the payment then due
from the Companies in respect thereof and such Lender’s applicable Pro Rata
Share thereof. Promptly following receipt of such notice, each Lender shall pay
to the Agent, for the benefit of the Issuing Bank, its applicable Pro Rata Share
of the payment then due from the Companies, in the same manner as provided in
Section 3.1(d) with respect to Revolving Loans made by such Lender (and
Section 3.1(d) shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Any payment made by a Lender pursuant to this
paragraph to reimburse the Issuing Bank for any Letter of Credit Disbursement
(other than the funding of Revolving Loans as contemplated above) shall not
constitute a Loan and shall not relieve the Companies of their obligation to
reimburse such Letter of Credit Disbursement.
5A.5. The Companies’ obligation to reimburse the Letter of Credit Disbursements
as provided in paragraph 5A.4 shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under any
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Companies’ obligations hereunder. Neither the Agent, the Lenders nor the Issuing
Bank, nor any of their Affiliates, nor any of the respective directors,
officers, employees, agents and advisors of the Agent, any Lender, the Issuing
Bank, or any of their Affiliates, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to such Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Companies to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby

 

4



--------------------------------------------------------------------------------



 



waived by the Companies to the extent permitted by applicable law) suffered by
the Companies that are caused by the Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under any Letter
of Credit comply with the terms thereof. The parties hereto expressly agree
that, in the absence of gross negligence or willful misconduct on the part of
the Issuing Bank (as finally determined by a court of competent jurisdiction),
the Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
5A.6. The Issuing Bank shall, promptly following its receipt thereof, examine
all documents purporting to represent a demand for payment under any Letter of
Credit. The Issuing Bank shall promptly notify the Agent and the Companies by
telephone (confirmed by facsimile) of such demand for payment and whether the
Issuing Bank has made or will make a Letter of Credit Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Companies of their obligation to reimburse the Issuing Bank and the
Lenders with respect to any such Letter of Credit Disbursement.
5A.7. If the Issuing Bank shall make any Letter of Credit Disbursement, then,
unless the Companies shall reimburse such Letter of Credit Disbursement in full
on the date such Letter of Credit Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such
Letter of Credit Disbursement is made to but excluding the date that the
Companies reimburse such Letter of Credit Disbursement, at the rate per annum
then applicable to Revolving Loans; provided that, if the Companies fail to
reimburse such Letter of Credit Disbursement when due pursuant to Section 5A.4,
then Section 8.2 shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to Section 5A.4 to reimburse
the Issuing Bank shall be for the account of such Lender to the extent of such
payment.
5A.8. The Companies shall pay (i) to the Agent for the pro rata benefit of each
Lender a one time issuance fee in an amount equal to the Applicable Margin on
the face amount of each Letter of Credit issued by an Issuing Bank under this
Section 5A (the “LC Fee”), and (ii) to the Issuing Bank its standard fees
(“Standard Fees”) with respect to the issuance, amendment, renewal or extension
of each Letter of Credit or processing or disbursements thereunder. The LC Fees
shall be payable to the Agent upon the issuance (or renewal) of each Letter of
Credit and shared with each Lender at the end of each month. All Standard Fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand.

 

5



--------------------------------------------------------------------------------



 



(e) Paragraph 8.3(a) of the Financing Agreement shall be amended in its entirety
to provide as follows:
(a) Letter of Credit Guaranty Fee; Bankers Acceptance Fee and Steamship Guaranty
and Airway Release Fees. In consideration of the issuance of any Letter of
Credit Guaranty by the Agent or other assistance of the Agent and the Lenders in
obtaining Letters of Credit and/or Bankers Acceptances pursuant to Section 5
hereof, the Companies agree to pay to the Agent, for the ratable benefit of the
Lenders (based upon their respective Pro Rata Percentages), a Letter of Credit
Guaranty Fee equal to the Applicable Margin on the face amount of each Letter of
Credit (such Letter of Credit Guaranty Fee to be paid at a per annum rate in
advance with respect to standby Letters of Credit and on the date of issuance of
documentary Letters of Credit) and a Bankers Acceptance Fee equal to the
Applicable Margin per annum on the face amount of each Bankers Acceptance (such
Bankers Acceptance Fee to be paid at a per annum rate in advance). All Letter of
Credit Guaranty Fees and/or Bankers Acceptance Fees shall be due and payable on
the date of issuance and each date of renewal of the applicable Letter of
Credit, and/or Bankers Acceptance. In consideration of the issuance of Steamship
Guarantees and/or Airway Releases pursuant to Section 5 hereof, the Companies
agree to pay to the applicable Issuing Bank its standard fees with respect to
the issuance, amendment, renewal or extension of each Steamship Guaranty and/or
Airway Release or processing or disbursements thereunder, which such fees shall
be due and payable on the date of each issuance, amendment, renewal or extension
of each Steamship Guaranty and/or Airway Release or processing or disbursements
thereunder.
(f) Section 10.4 of the Financing Agreement shall be amended in its entirety to
provide as follows:
Application of Proceeds. The Agent agrees to apply the net cash proceeds
resulting from the Agent’s exercise of any of the foregoing rights (after
deducting all Out-of-Pocket Expenses relating thereto) to the payment of the
Obligations in the following order:
(a) first, to all unpaid Out of Pocket Expenses;
(b) second, to all accrued and unpaid fees owed to the Agent and the Lenders;

 

6



--------------------------------------------------------------------------------



 



(c) third, to accrued and unpaid interest on the Obligations (other than with
respect to Banking Services Obligations and Swap Contracts, and excluding Ledger
Debt);
(d) fourth, to the unpaid principal amount of the Obligations (other than with
respect to Banking Services Obligations and Swap Contracts, and excluding Ledger
Debt), including without limitation Letter of Credit Disbursements and all other
reimbursement obligations and fees and expenses due and owing Primary Issuing
Bank or any other Issuing Bank with respect to Letters of Credit;
(e) fifth, to provide cash collateral for any outstanding Letters of Credit,
Bankers Acceptances, Steamship Guarantees or Airway Releases;
(f) sixth, to pay any amounts owed to the Agent or any of the Lenders with
respect to Banking Services Obligations and Swap Contracts; and
(g) seventh, to any unpaid Obligations not described in clauses (a) through
(f) above.
3. Conditions of Effectiveness. This Amendment No. 3 shall become effective as
of the date hereof upon satisfaction of the following conditions: Agent shall
have received:
(a) Fourteen (14) copies of this Amendment No. 3 duly executed by Companies,
Agent and Required Lenders, and consented to by each Guarantor; and
(b) such other certificates, instruments, documents and agreements as may
reasonably be required by Agent or its counsel, each of which shall be in form
and substance satisfactory to Agent and its counsel.
4. Representations and Warranties. Each of the Companies hereby represents,
warrants and covenants as follows:
(a) This Amendment No. 3, the Financing Agreement and the other Loan Documents
are and shall continue to be legal, valid and binding obligations of each of
Companies and Guarantors, respectively, and are enforceable against each Company
and each Guarantor in accordance with their respective terms.
(b) Upon the effectiveness of this Amendment No. 3, each Company and each
Guarantor hereby reaffirms all covenants, representations and warranties made in
the Financing Agreement and the other Loan Documents and agree that all such
covenants, representations and warranties shall be deemed to have been remade
and are true and correct in all material respects as of the effective date of
this Amendment No. 3, after giving effect to this Amendment No. 3, provided,
however, that the information contained in the Schedules attached to the
Financing Agreement continues to be true, correct and complete as of the Closing
Date, and there have been no changes to such matters as of the date hereof
except to the extent any such change would not have a Material Adverse Effect,
constitute a Default or Event or Default, or otherwise require notice to the
Agent in accordance with the terms of the Financing Agreement.

 

7



--------------------------------------------------------------------------------



 



(c) Each Company and each Guarantor has the corporate or limited liability
company power, and has been duly authorized by all requisite corporate or
limited liability company action, to execute and deliver this Amendment No. 3
and to perform its obligations hereunder. This Amendment No. 3 has been duly
executed and delivered by each Company and consented to by each Guarantor.
(d) Each Company has no defense, counterclaim or offset with respect to any of
the Loan Documents.
(e) The Loan Documents are in full force and effect, and are hereby ratified and
confirmed.
(f) The recitals set forth in the Background section above are truthful and
accurate and are an operative part of this Amendment No. 3.
(g) Agent and Lenders have and will continue to have a valid first priority lien
and security interest in all Collateral except for liens permitted by the
Financing Agreement, and each Company and each Guarantor expressly reaffirms all
guarantees, security interests and liens granted to Agent and Lenders pursuant
to the Loan Documents.
(h) No Defaults or Events of Default are in existence.
5. Effect of Agreement.
(a) Except as specifically modified herein, the Financing Agreement, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
(b) The execution, delivery and effectiveness of Amendment No. 3 shall not
operate as a waiver of any right, power or remedy of Agent or any Lender, nor
constitute a waiver of any provision of the Financing Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.
6. Governing Law. This Amendment No. 3 shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall be governed by and construed in accordance with the laws of the State of
New York.
7. Headings. Section headings in this Amendment No. 3 are included herein for
convenience of reference only and shall not constitute a part of this Amendment
No. 3 for any other purpose.
8. Counterparts; Facsimile. This Amendment No. 3 may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile or other electronic
transmission (including in “pdf” format) shall be deemed to be an original
signature hereto.
[signature pages follow]

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Amendment No. 3 has been duly executed as of the day
and year first written above.

            G-III LEATHER FASHIONS, INC., as
a Company and the Funds Administrator
      By:   /s/ Neal S. Nackman         Name:   Neal S. Nackman        Title:  
Vice President — Finance        J. PERCY FOR MARVIN RICHARDS, LTD.,
as a Company
      By:   /s/ Neal S. Nackman         Name:   Neal S. Nackman        Title:  
Secretary     
CK OUTERWEAR, LLC, as a Company
      By:   /s/ Neal S. Nackman         Name:   Neal S. Nackman        Title:  
Secretary     
A. MARC & CO., INC., as a Company
      By:   /s/ Neal S. Nackman         Name:   Neal S. Nackman        Title:  
Vice President — Finance and Secretary     
ANDREW & SUZANNE COMPANY INC.,
as a Company
      By:   /s/ Neal S. Nackman         Name:   Neal S. Nackman        Title:  
Vice President — Finance and Secretary   

Signature page to Amendment No. 3

 

 



--------------------------------------------------------------------------------



 



            AM RETAIL GROUP, INC., as a Company
      By:   /s/ Michael C. Brady         Name:   Michael C. Brady       
Title:   Controller and Vice President        JPMORGAN CHASE BANK, N.A., as
Lender and
as Agent
      By:   /s/ Donna M. DiForio         Name:   Donna M. DiForio        
Title:   Vice President     
THE CIT GROUP/COMMERCIAL SERVICES, INC.,
as Lender
      By:   /s/ Edward J. Ahearn         Name:   Edward J. Ahearn       
Title:   Senior Vice President     
HSBC BANK USA, NATIONAL ASSOCIATION,
as Lender
      By:   /s/ Michael Behuniak         Name:   Michael Behuniak       
Title:   First Vice President     
SOVEREIGN BANK, as Lender
      By:   /s/ Paul Ferrara         Name:   Paul Ferrara        Title:   Vice
President   

Signature page to Amendment No. 3

 

 



--------------------------------------------------------------------------------



 



            ISRAEL DISCOUNT BANK OF NEW YORK, as
Lender
      By:   /s/ Irene B. Spector         Name:   Irene B. Spector       
Title:   Vice President            By:   /s/ George Commander         Name:  
George Commander        Title:   Senior Vice President        TD BANK, N.A., as
Lender
      By:   /s/ Martin Noren         Name:   Martin Noren        Title:   Vice
President     
SIGNATURE BANK, as Lender
      By:   /s/ Robert A. Bloch         Name:   Robert A. Bloch        Title:  
Senior Vice President     
BANK LEUMI USA, as Lender
      By:   /s/ Iris Steinhardt         Name:   Iris Steinhardt        Title:  
Vice President            By:   /s/ Jeremy Fernandez         Name:   Jeremy
Fernandez        Title:   Banking Officer   

Signature page to Amendment No. 3

 

 



--------------------------------------------------------------------------------



 



            WEBSTER BUSINESS CREDIT, as Lender
      By:   /s/ Daniel C. Dupre         Name:   Daniel C. Dupre        Title:  
Vice President     
BANK OF AMERICA, N.A., as Lender
      By:   /s/ Richard M. Williams         Name:   Richard M. Williams       
Title:   Senior Vice President     
WACHOVIA BANK, N.A., as Lender
      By:   /s/ Robert Maichin         Name:   Robert Maichin        Title:  
Senior Vice President        ACKNOWLEDGED AND AGREED TO
BY EACH OF THE GUARANTORS:

G-III APPAREL GROUP, LTD.
      By:   /s/ Neal S. Nackman         Name:   Neal S. Nackman        Title:  
Chief Financial Officer and Treasurer     
G-III RETAIL OUTLETS, INC.
      By:   /s/ Neal S. Nackman         Name:   Neal S. Nackman        Title:  
Vice President — Finance   

Signature page to Amendment No. 3

 

 



--------------------------------------------------------------------------------



 



            G-III LICENSE COMPANY, LLC
      By:   G-III Apparel Group, Ltd.               By:   /s/ Neal S. Nackman  
      Name:   Neal S. Nackman        Title:   Chief Financial Officer &
Treasurer     
G-III BRANDS, LTD.
      By:   /s/ Neal S. Nackman         Name:   Neal S. Nackman        Title:  
Vice President — Finance     
AM APPAREL HOLDINGS, INC.
      By:   /s/ Michael C. Brady         Name:   Michael C. Brady       
Title:   Treasurer     
ASH RETAIL CORP.
      By:   /s/ Michael C. Brady         Name:   Michael C. Brady       
Title:   Treasurer     
ASH RETAIL OF EASTHAMPTON, INC.
      By:   /s/ Michael C. Brady         Name:   Michael C. Brady       
Title:   Treasurer   

Signature page to Amendment No. 3

 

 